DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Preliminary Remarks
The amendment filed on 04/11/2022 and filed along with the RCE filed on 05/05/2022 has been entered.  Claims 23 and 42 have been amended, claims 1-22, 25-28, 31, and 34 remain canceled, no additional claims have been added, and therefore, claims 23-24, 29-30, 32-33, and 35-44 remain pending in the application.

 
Claim Rejections - 35 USC § 112
Claims 23, 30, 37-40, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the portable temperature-controlled container" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation "an interrogation coil" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation “a portable temperature-controlled container” in lines 2-3.  It is unclear if this a different “portable controlled container” than the one recited in claim 23.  Additionally, the limitation “the one or more handheld carriers” lacks antecedent basis because the latter limitation has not been previously recited and the previous claim only refers to a single handheld carrier.  There is insufficient antecedent basis for this limitation in the claim.

Claim 38 recites the limitation “the portable temperature-controlled container” in lines 1-2.  It is unclear if Applicant is referring to “the portable container” recited in claims 23 or 37.  There is insufficient antecedent basis for this limitation in the claim.

Claim 39 recites the limitation “the portable temperature-controlled container” in lines 1-2.  It is unclear if Applicant is referring to “the portable container” recited in claims 23 or 37.  There is insufficient antecedent basis for this limitation in the claim.

Claim 40 recited the limitation “the interrogation coil” in lines 3, 4, and 6.  The latter lacks antecedent basis because “an interrogation coil” has not been defined before (in claims 23, 37, or 39), further, claim 30 recited the interrogation coil for the first time.  There is insufficient antecedent basis for this limitation in the claim.

Claim 42 recites the limitation “the portable temperature-controlled container” in lines 1-2.  The latter limitation lacks antecedent basis because it is unclear if Applicant is referring to the “portable temperature-controlled container” recited in claims 23 or 37.  There is insufficient antecedent basis for this limitation in the claim.

The 112 rejection of claim 41 and the limitation of “resonant member” has been withdrawn since Applicant has provided supporting evidence in the instant specification to overcome the rejection cited in the Office Action mailed on 12/09/2022.

The 112 rejection of claim 42 cited in the Office Action mailed on 12/09/2022 referring to the term “substantially” has been withdrawn, since Applicant has amended the claim to remove the latter limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-24, 29, 32-33, 35-39, and claim 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2006/0208881 A1- Suzuki, and further in view of US 8,900,856 B2- Muller-Cohn et al. (hereafter Muller), and in further view of US 2013/0232998-A1-Ward et al. (hereafter Ward).
Claim 23: “A handheld carrier comprising: a handle and a tray portion for conveying and monitoring samples during transport, handling and storage,”:  Suzuki disclose Fig. 1, which illustrates a combination of carrying containers for transportation, individual carrying containers, a transportation container for constant temperature, and a carrying container according to this invention (Para. [0014], lines 1-5, Fig. 1), where the carriers can be carried by hand or handheld.  Further, Suzuki disclose a carrying container for transportation (container 1, Para. [0029], Fig. 1), which is used to accommodate a medical instrument 11, Para. [0029], lines 3-4, Fig. 1).  Also, Suzuki disclose a tray portion (the bottom of individual carrying container 2, Para. [0030], line 2, illustrated in annotated Fig. 1 below) and the transportation container has a controller 30 to perform operation to monitor the conditions if the contents of the transportation container (Para. [0129], lines 2-4), Fig. 9).

    PNG
    media_image1.png
    228
    356
    media_image1.png
    Greyscale


“and an integrated sample identification and temperature sensor configured to monitor a thermal history of one or more samples during transport,”:  Suzuki disclose information is written to and read from the passive IC tag with temperature sensor 20 using a reader/writer for IC tag 6 and a computer 60, where, with the individual carrying container 2 placed on the reader/writer for IC tag 6, identifiers etc. are read from the passive IC tags with temperature sensors 10 of the carrying containers for transportation 1 accommodated in the individual carrying container 2, and are written to the passive IC tag with temperature sensor 20 of the individual carrying container 2 (Para. [0032], lines 1-10); IC Tags 20 and 10 are illustrated in Fig. 1 as being integrated into the carrying containers 1 and 2.  Further, Suzuki disclose the passive IC tags with temperature sensors 10, 20 store the identifiers of the medical instruments 11 or living tissues, past data on a management server 5 (Para. [0039], lines 15-17); the controller 102 writes and reads information to and from the memory 100, or reads data from the temperature sensor 101 and sends the data to the controller 30 (Para. [0044], lines 8-11).
“handling storage and as the sample is conveyed between a first temperature-controlled storage environment and a second temperature-controlled storage environment,”:  Suzuki disclose the invention also relates to putting the living tissues in a first container including a first storage for storing a predetermined first identifier and a first IC tag including a first temperature sensor for measuring temperature and a radio communication mechanism; putting the first container in a second container including a second storage capable of storing the first identifier of the first IC tag and a second IC tag including a second temperature sensor for measuring temperature and a radio communication mechanism; storing a copy of the first identifier of the first IC tag in the second storage before beginning transportation of the living tissues (Para. [0007], lines 4-14).
“wherein the handle is coupled to the tray portion, wherein the tray portion is configured to be slid into a port of a rack or tower provided in the first temperature-controlled storage environment in order to withdraw a sample located in the port.”:  Suzuki discloses the transportation container for constant temperature 3 (tower) mainly includes a container body 3B having an inside space for accommodating a stack of a plurality of (in this example, three) disk-like individual carrying containers 2, and the cover 3A formed to be capable of opening and closing at the top of the container body 3B (Para. [0071], lines 1-6, Fig. 4).  

Regarding claim 23, Suzuki teaches a combination of carrying containers for transportation, individual carrying containers, a transportation container for constant temperature, and a carrying container according to this invention (Para. [0014], lines 1-5, Fig. 1) and a handle, a tray portion and a handheld carrier also discussed above.  However, Suzuki does not teach a handle configured to be decoupled.
For claim 23, Ward teaches a handle 18 configured to be coupled to a similar tray portion (top wall 52, Para. [0023], line 4, and Para. [0030], lines 6-7 Fig. 2), of rack 12, therefore, the handle can be decoupled and recoupled to another tray portion also, which reads on the instant claim limitation of a handle configured to be decoupled from the tray and recoupled to another tray portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include a handle configured to be decoupled from the tray and recoupled to another tray portion as taught by Ward, because Ward teaches the storage rack 12 includes the handle 18 for supporting the storage rack 12 during movement into and out of the cryogenic dewar 10 (Para. [0019], lines 21-22, Fig. 2) and Ward teaches the handle 18 is configured to be coupled to the rack body 50, Para. [0028], lines 3-5, Fig. 2).

Claim 24: “wherein the handheld carrier further includes a display configured to display to a user the identification and/or temperature of one or more samples placed on the handheld carrier and the display is configured to be observable by a user as the handheld carrier is used to transfer samples to or from the first and/or second temperature-controlled environment and/or once the handheld carrier is placed in the first and/or second temperature-controlled environment.”:  Suzuki discloses the temperature retaining ability of the transportation container for constant temperature 3 depends on the amount of thermal storage of the thermal storage material 33, and the temperature retainable period varies with outside temperature.  Further, Suzuki discloses the temperature retainable period may be obtained on the basis of temperatures measured outside and inside the transportation container for constant temperature 3, and a warning may be displayed on the indicator 31 or 41 when the temperature retaining ability cannot be maintained until the time of arrival (Para. [0163], lines 1-11).  

Claim 29: “wherein the handheld carrier includes one or more integrated interrogators for reading one or more machine readable tags, each machine readable tag being associated with at least one sample positioned on the tray portion in thermal proximity thereto, and each machine readable tag encoding an identifier and having a temperature dependent characteristic.”:  Suzuki discloses information is written to and read from the passive IC tag with temperature sensor 20 using a reader/writer for IC tag 6 (interrogator) and a computer 60, where, with the individual carrying container 2 placed on the reader/writer for IC tag 6, identifiers etc. are read from the passive IC tags with temperature sensors 10 of the carrying containers for transportation 1 accommodated in the individual carrying container 2, and are written to the passive IC tag with temperature sensor 20 of the individual carrying container 2 (Para. [0032], lines 1-10); further, Fig. 1 illustrate the IC tags (20, 10) in thermal proximity to the samples (medical instrument 11) and Fig. 1 illustrate the IC tag is associated with at least one sample position on the tray (bottom of individual carrying container 2).  Further, Suzuki discloses the labels 111 of the IC tags 10 and 20 may be temperature labels that change color depending on temperature (Para. [0171], lines 1-3).

Claim 32: “wherein the handheld carrier further includes an alert component which emits an alert if a sensed temperature exceeds a predetermined threshold.”:  Suzuki discloses the temperature value read from the sensor for outside-of-cover temperature 301 is compared with a predetermined temperature range; when the measured value is out of the predetermined temperature range, it is judged that an abnormality of outside temperature has occurred and proceeds to step 23 (Para. [0114], lines 1-6) and when it is detected that the temperature outside of the cover 3A becomes out of predetermined temperature range, in step S23, an “outside temperature abnormality flag” in the memory 312 is turned “ON” and the time when the out of the temperature range is detected is recorded (Para. [0115], lines 1-5).

Claim 33: “wherein the handheld carrier further includes a communications component for transmitting the identification and temperature of one or more samples placed on the handheld carrier to a remote computing system to provide a data log accessible over a communications network.”:  Suzuki discloses Fig. 2 illustrates the configuration of a transportation system, where the controller 40 (a second controller) of the carrying container 4 has a communication device (a radio communication terminal) to communicate with the management server 5 at the control center through a mobile communication network, such as a cellular phone network or a radio network (Para. [0040], lines 1-7, Fig. 2) and the sender of the medical instruments 11 (samples) and the medical facility that receives the medical instruments 11 (samples) are capable of obtaining information about the conditions and present position of the medical instruments 11 being transported, by making inquiries to the management server 5 (Para. [0040], lines 10-15).  Additionally, Suzuki discloses the management server 5 includes a communication interface 50 connected to the mobile communication network, a database 51 for storing information obtained from the passive IC tags with temperature sensors 10, 20 attached to the carrying containers for transportation 1 and the individual carrying containers 2, a data processor 52 for controlling access to the database 51, and an output terminal 53 including a display device, where the communication interface 50 is connected to a wired network to allow for communication with the sender and the medical facility (Para. [0041], lines 11-13).

Regarding claim 35, Suzuki teaches the invention discussed above in claim 24.  Further, Suzuki teaches a display device (Para. [0041], line 8).  However, Suzuki does not explicitly teach handle of the carrier to be gripped by the user.
For claim 35, Ward teaches a handle 18 configured to be coupled to a similar tray portion (top wall 52, Para. [0023], line 4, and Para. [0030], lines 6-7 Fig. 2), of rack 12, which reads on the instant claim limitation of a handle of the carrier to be gripped by the user.
The reference of Suzuki disclose the claimed invention of a handheld carrier with a display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrying container of Suzuki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to modify the invention of Suzuki to include a handle of the carrier to be gripped by the user, because Ward teaches the handle is configured to support the storage rack during movement into and out of the cold storage unit (Para. [0032], lines 23-25).
Claim 36: “wherein the tray portion of the handheld carrier is configured to accommodate different numbers and arrangements of sample trays.”:  Suzuki disclose a tray portion (the bottom of individual carrying container 2, Para. [0030], line 2, illustrated in annotated Fig. 1 above) and individual carrying containers 2 (Para. [0039], lines 13-14), which are configured to accommodate different numbers and arrangements of sample trays.

Claim 37: “wherein the second temperature-controlled storage environment is a portable temperature-controlled container for receiving and housing the one or more handheld carriers.”:  Suzuki disclose the invention comprises putting the he first container in a second container including a second storage capable of storing the first identifier of the first IC tag and a second IC tag including a second temperature sensor for measuring temperature and a radio communication mechanism; storing a copy of the first identifier of the first IC tag in the second storage before beginning transportation of the living tissues (Para. [0007], lines 4-14), and Suzuki disclose the second container can be taken out from a third container (Para. [0011], lines 6-7, thus indicating the second container is portable).

Claim 38: “wherein the portable temperature-controlled container includes an integrated sample identification and temperature sensing capability configured to monitor a thermal history of one or more samples during transport (portability), handling and storage.”:  Suzuki disclose the invention relates to a technique of transporting with retaining temperature, and more particularly to a technique of transporting living tissues such as cultured cells (Para. [0002], lines 1-3).  Also, Suzuki disclose an integrated sample identification (IC tags with temperature sensors 10, 20, Para. [0032], lines 6-10), configured to monitor a thermal history of one or more samples during transport, handling and storage.  Further, Suzuki discloses the IC tags with temperature sensors 10, 20 store the identifiers of the medical instruments 11 or living tissues, past data on a management server (Para. [0039], lines 15-17).

Claim 39: “wherein the wherein the handheld carrier or the portable temperature-controlled container includes one or more integrated interrogators for reading one or more machine-readable tags, each machine-readable tag being associated with at least one sample positioned on the tray portion in thermal proximity thereto, and each machine-readable tag encoding an identifier and having a temperature dependent characteristic.”:  Suzuki discloses information is written to and read from the passive IC tag with temperature sensor 20 using a reader/writer for IC tag 6 (interrogator) and a computer 60, where, with the individual carrying container 2 placed on the reader/writer for IC tag 6, identifiers etc. are read from the passive IC tags with temperature sensors 10 of the carrying containers for transportation 1 accommodated in the individual carrying container 2, and are written to the passive IC tag with temperature sensor 20 of the individual carrying container 2 (Para. [0032], lines 1-10); further, Fig. 1 illustrate the IC tags (20, 10) in thermal proximity to the samples (medical instrument 11) and Fig. 1 illustrate the IC tag is associated with at least one sample position on the tray (bottom of individual carrying container 2).  Further, Suzuki discloses the labels 111 of the IC tags 10 and 20 may be temperature labels that change color depending on temperature (Para. [0171], lines 1-3).

Claim 42: “wherein the portable temperature-controlled container further includes: a housing having an opening forming an internal cavity configured to receive the one or more handheld carriers; a lid configured to substantially close the opening; wherein the housing further includes a recess configured to receive the handle of the or each handheld carrier such that closing of the lid substantially seals the internal cavity when the one or more handheld carriers are placed in the housing.”:  Suzuki disclose a portable temperature-controlled container (carrying container 4, and transportation container 3, Para. [0035], lines 1-4, Fig. 1).  Additionally, Fig. 1 illustrate both containers: carrying container 4 and transportation container 3 both include housing having an opening forming an internal cavity for receiving; where both containers are configured to receive the one or more handheld carriers, as indicated in Fig. 1).  Also, Suzuki disclose both containers (the carrying container 4 and transportation container 3 include a lid, as illustrated in Fig. 1, configured to close the opening.

Regarding claim 42, Suzuki teaches the invention discussed above in claim 37.  Further, Suzuki teaches a housing of the container and a lid (covers of the containers 3 and 4, discussed above and illustrated in Fig. 1, which seals the internal cavity when the one or more carriers are placed in the housing.  However, Suzuki does not explicitly teach a handle of the handheld carrier.
For claim 42, Ward teaches a handle 18 configured to be coupled to a similar tray portion (top wall 52, Para. [0023], line 4, and Para. [0030], lines 6-7 Fig. 2), of rack 12, which reads on the instant claim limitation of a handle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include a handle as taught by Ward, because Ward teaches the storage rack 12 includes the handle 18 for supporting the storage rack 12 during movement into and out of the cryogenic dewar 10 (Para. [0019], lines 21-22, Fig. 2) and Ward teaches the handle 18 is configured to be coupled to the rack body 50, Para. [0028], lines 3-5, Fig. 2).

Regarding claim 43, Suzuki teaches the invention discussed above in claim 42.  Further, Suzuki teaches a housing of the container having an exterior discussed above.  However, Suzuki does not explicitly teach a handle of the handheld carrier.
For claim 42, Ward teaches a handle 18 configured to be coupled to a similar tray portion (top wall 52, Para. [0023], line 4, and Para. [0030], lines 6-7 Fig. 2), of rack 12, which reads on the instant claim limitation of a handle.  Further, the arrangement of the handle on the housing of the device is considered an obvious design choice (See MPEP §2144.04, Section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include a handle as taught by Ward, because Ward teaches the storage rack 12 includes the handle 18 for supporting the storage rack 12 during movement into and out of the cryogenic dewar 10 (Para. [0019], lines 21-22, Fig. 2) and Ward teaches the handle 18 is configured to be coupled to the rack body 50, Para. [0028], lines 3-5, Fig. 2).

Claim 44: “wherein the housing is configured to receive more than one handheld carrier in a side-by-side arrangement, such that each handheld carrier is housed in a separate cavity and the lid is split to provide for individual sealing of each separate cavity.”:  Suzuki disclose housing of carrying container 4 and transportation container 3, illustrated in Fig. 1.  Additionally, Fig. 1 of Suzuki illustrate a side-by-side arrangement of carrying container 4, where each carrier (container 3) is housed in a separate cavity and the lid is split to provide for individual sealing of each separate cavity of container 4 and container 3.


Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2006/0208881 A1- Suzuki, and in views of US 8,900,856 B2- Muller-Cohn et al., and US 2013/0232998-A1-Ward et al. (hereafter Ward), and in further view of US 2012/0293338 A1-Chaffey et al. (hereafter Chaffey)
Regarding claim 30, modified Suzuki teaches the invention discussed above in claim 29.  Further, modified Suzuki teaches a handheld carrier with one or more interrogators (reader/writer 6), machine readable tags (IC tags 20, 10) and a handheld carrier discussed above.  However, modified Suzuki does not explicitly teach an interrogation coil or coils.  
For claim 30, Chaffey teaches an invention relating to the storage and monitoring of samples in a temperature-controlled storage environment (Para. [0001], lines 1-2) and Chaffey teaches an interrogation coil (interrogation coil 254, Para. [0069], lines 1-2), which reads on the instant claim limitation of an interrogation coil or coils.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include an interrogation coil as taught by Chaffey, because Chaffey teaches the interrogation coil 254 assists with the signal processing circuitry configured to generate a signal; further, Chaffey teaches positioning the interrogation coil proximate the coil antenna and this generates an interrogation signal in the interrogation coil so as to induce an excitation signal in the coil antenna (Para. [0038], lines 1-2, and Para. [0039], lines 1-3) and Chaffey teaches positioning the interrogation coil proximate the coil antenna may include locating one of the interrogation coil and the antenna coil inside the other during tag reading (Para. [0040], lines 1-4).  Further, annotated Fig. 2 below of Chaffey illustrate the interrogation coil 254 is positioned in proximity to a machine readable tag 14.

    PNG
    media_image2.png
    318
    647
    media_image2.png
    Greyscale


Regarding claim 40, modified Suzuki teaches the invention discussed above in claim 37.  Further, modified Suzuki teaches a handheld carrier with one or more interrogators (reader/writer 6), machine readable tags (IC tags 20, 10) and a handheld carrier discussed above.  However, modified Suzuki does not explicitly teach an interrogation coil or coils.  
For claim 40, Chaffey teaches an invention relating to the storage and monitoring of samples in a temperature-controlled storage environment (Para. [0001], lines 1-2) and Chaffey teaches an interrogation coil (interrogation coil 254, Para. [0069], lines 1-2), which reads on the instant claim limitation of an interrogation coil or coils.  Further, the arrangement of the interrogation coil in proximity with a coil antenna coupled to the machine-readable tag is considered an obvious design choice (See MPEP §2144.04, Section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include an interrogation coil as taught by Chaffey, because Chaffey teaches the interrogation coil 254 assists with the signal processing circuitry configured to generate a signal; further, Chaffey teaches positioning the interrogation coil proximate the coil antenna and this generates an interrogation signal in the interrogation coil so as to induce an excitation signal in the coil antenna (Para. [0038], lines 1-2, and Para. [0039], lines 1-3) and Chaffey teaches positioning the interrogation coil proximate the coil antenna may include locating one of the interrogation coil and the antenna coil inside the other during tag reading (Para. [0040], lines 1-4).  Further, annotated Fig. 2 above of Chaffey illustrate the interrogation coil 254 is positioned in proximity to a machine readable tag 14.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over by US 2006/0208881 A1- Suzuki, and in views of US 8,900,856 B2- Muller-Cohn et al., and US 2013/0232998-A1-Ward et al. (hereafter Ward), and in further view of US 7,958,791 B2- Zimmermann et al. (hereafter Zimmermann)
Regarding claim 41, modified Suzuki teaches the invention discussed above in claim 39.  Further, modified Suzuki teaches a machine-readable tag also has as temperature-dependent characteristic also discussed above.  However, modified Suzuki does not explicitly teach a resonant member.
For claim 41, Zimmerman teach an invention relating to n a method for cryostorage especially of biological samples, to transmit data using at least one resonant circuit inductively between at least one data storage which is provided on a sample carrier for receiving at least one sample (Col. 2, lines 21-25), which reads on the instant claim limitation of a resonant member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include a resonant member as taught by Zimmerman, because Zimmerman teaches the resonant circuit is tuned to a certain transmitting or receiving frequency.  For power supply especially during the write/read process the transponder is exposed to an electromagnetic alternating field at a different frequency, with which a current is induced in the resonant circuit.  Transponders typically have a range of around 80 cm. The circuit typically contains a voltage regulator, a frequency divider and an encoder and Zimmerman teaches a data storage with a resonant circuit advantageously solves the above object by the fact that a plurality of cryostorage devices can be operated simultaneously under cryogenic conditions and the relevant data can be written and/or read without there being a need to provide a special connection of the cryostorage devices to an optical transmission section or bus connection.  Data can be transmitted in the cooled state of the sample under conditions identical to the specific storage conditions.  Advantageously, the data transmission can take place at temperatures below -40°C.  In general, the resonant circuit is formed by an induction element via which the data storage can interact with the electromagnetic transmission channel (Col. 2, lines 27-39).


Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive.
Regarding the first paragraph on pg. 7 of Applicant's arguments, Applicant recites the limitation of independent claim 23, which reads "a handle and a tray portion wherein the handle is coupled to the tray portion [and] wherein the handle is configured to be decoupled from the tray portion and recoupled to another tray portion to enable the handle to be used to facilitate conveyance of more than one said tray portion...". The primary reference of Suzuki discloses a combination of carrying containers for transportation, individual carrying containers, and the invention relates to a carrying container (Para. [0014], lines 1-5, Fig. 1 and container 1, illustrated in Fig. 1, Para. [0029], lines 3-4). Further, as discussed above in this section, Suzuki does disclose handheld carriers, because a user can physically carry the container for transportation purposes. 
Regarding the second paragraph on pg. 7 of Applicant's arguments, Applicant asserts "the Examiner does not specifically identify an element in the drawings or text of Suzuki which is allegedly analogous to the recited handle." Further, Applicant asserts, "Applicant is left to speculate as to what the Examiner considers to be a handle within the Suzuki reference and Applicant concludes that Suzuki does not disclose a handle at all."  Additionally, Applicant asserts "the drawings of the reference clearly show disc like containers without handles and certainly without handles coupled to the tray portion and configured to be decoupled from the tray portion and recoupled to another tray portion, as recited in Applicant's claim 23. As discussed above in this section, the reference of Suzuki clearly disclose carrying containers and the container its self it what carried by a user, thus, handheld, and which constitute a handle because it can be carried by an operator's hands. 
Additionally, the secondary reference of Ward teaches an invention for storing samples (para. [0001], lines 1-4) and more specifically, Ward teaches a handle 18, which is configured to be coupled or attached to and thus, also, configured to be decoupled or detached to a sample storage container (top wall 52, Para. [0023], line 4, and Para. [0030], lines 6-7 Fig. 2), of rack 12, which stores samples. The reference of Ward was used to further address the claimed limitation of a handle, which can be configured to be coupled or decoupled from the device, as presented in independent claim 23 of the instant application. Regarding the third and fourth paragraphs on pg. 7 of Applicant's arguments, Applicant again reiterates Suzuki dos not disclose a handle, and states the Examiner concedes that the reference fails to provide a handle which is configured to be decoupled in a manner provided for by Applicant's claim 23. As discussed above in this section, Suzuki discloses a variety of carrying containers which are carried or handheld by a user for transportation purposes. The reference of Suzuki did not specifically disclose a handle of the carrier which is configured to be decoupled or coupled. For the latter, the secondary reference of Ward was used. 
Also, as discussed above in this section, as well as the previous Office Action, Ward teaches a handle 18 of a sample storage container which is configured to be coupled to a tray portion of a storage container (the citation mentioned above), and also the coupling of the handle 18 is also taught to be coupled to the device storage rack 12 again in Para. [0030], lines 7-10). Regarding the first paragraph on pg. 8 of Applicant's arguments, Applicant mentions Ward is directed to storage rack containers configured for use in cold storage units such as cryogenic dewars and Ward discloses a storage rack 12 including a handle 18 for supporting the storage rack 12 during movement in and out of the cryogenic dewar 10. Referring to the latter, Applicant's specification discloses the invention relates generally to the monitoring of samples during collection, storage and handling in a temperature-controlled storage environment, as the collection, freezing and cold storage of biological samples in freezes and cryogenic tanks. It relates more particularly to transfer of samples from one temperature-controlled storage environment to another...[Para. [0001], lines 1-5), where the reference of Ward is relevant in relation to the claimed invention discussed previously. Regarding the second and third paragraphs on pg. 8 of Applicant's arguments, Applicant acknowledges that Ward does disclose a handle 18 configured to be coupled to a tray portion, however, Applicant disagrees the handle 18 of Ward can also be decoupled. 
Further, Applicant asserts Ward teaches away from this limitation of Applicant's claim 23 Ward teaches at Para. [0028] that the handle 18 includes a lower end 80 configured to the rack body 50 at the top wall 52, and that the lower end 80 is formed from stainless steel and defines a flattened generally rectangular cross section as shown in Figure 3. The flattened cross section is disclosed as advantageously providing a relatively large surface for connection to the top wall 52 by spot welding, and again at paragraph [0030], that the handle 18, which is separately manufactured, is coupled to the top wall 52 by spot welding the flattened lower end to the handle 18 onto the top wall 52 of the vertical storage rack 12." Additionally, Applicant asserts in the subsequent paragraph, the third paragraph, "nowhere in the passages referred to by the Examiner nor elsewhere in Ward is it disclosed that the handle can be decoupled from the tray portion to facilitate conveyance of more than one tray portion between the temperature-controlled storage environment and the portable temperature-controlled container, as required by Applicant's claim 23." 
Referring to the latter, the Examiner disagrees with this argument as well for the following reasons. First, Ward discloses a handle 18 configured to be coupled to a tray portion or storage rack 12, and Applicant acknowledges this in paragraph one, pg. 8 of their arguments.  Second, Ward teaches the handle 18 itself is manufactured separately. Therefore, the teaching by Ward that the handle 18 is configured to be "coupled" also indicates the handle is configured to be "decoupled" and “recoupled”, because the handle is initially not attached or decoupled before it was coupled to the storage rack 12 or tray portion, as taught by Ward, which teaches the handle 18 is manufactured separately; and thus, is capable of being decoupled and recoupled. 
Moreover, the references of Suzuki and Ward continue to address the limitations in independent claim 23 for the reasons discussed above in this section as well the other references used directly or indirectly in rejecting the dependent claims.  Regarding the top of pg. 9 of Applicant's remarks, Applicant stated the remaining claims variously depend from allowable claim 1 and ...". For the latter, claim 1 canceled along with claims 2-22 as noted in previous Office Actions, and therefore, the claim set begins with independent claim 23, which remains rejected. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799